DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. 2019/0118226 to Shibasaki.
With respect to claims 1 and 5, Shibasaki discloses a method of controlling an article conveyance apparatus (see [0001] in toto and [0027], last sentence), the method comprising the steps of 
(A)	generating, with, as learning data, information regarding an amount of charge indicating a weight value of articles that a conveyer conveys to a member disposed on a downstream side (see [0050], first and second sentences) information indicating a state of the articles on the conveyer (see [0050], first sentence), 
information indicating a state of the articles on the conveyer (see [0050], first sentence), and
a control parameter for the conveyer (see [0051] sentences 1-3, wherein the values of ”label data” correspond to the “determination result output” ([0054] and implies a direct control of the conveyor [0048]) and 
a learning model that estimates the control parameter to be set for conveyance of the articles having a targeted weight (see [0053], first sentence)
(B)	performing conveyance control of the articles, based on the learning model (see [0044], in toto);
(C)	performing selective switching between a production mode involved in actual production and a non-production mode not involved in the actual production, and causing the article conveyance apparatus to operate (see [0041], first sentence); and
(D)	collecting and storing, when the article conveyance apparatus operates in the non-production mode, as the learning data, the information regarding the amount of charge actually acquired and the control parameter (see [0047], sentences 1-3).

With respect to claims 2 and 6 Shibasaki discloses the step (D) includes: 
collecting and storing, in a case where the article conveyance apparatus operates in the production mode, as the learning data, the information regarding the amount of charge actually acquired and the control parameter (see [0045], in toto).

With respect to claims 4 and 8 Shibasaki discloses wherein in step (A), a captured image of the articles is used as the information indicating the state of the articles (see [0032] second sentence, “…measuring device may be an imaging device…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shibasaki in view of U.S. Pub. No. 2016/330225 to Kroyzer.  
With respect to claims 3 and 7, Shibasaki discloses all the claim language but does not disclose wherein
the control parameter includes a first control parameter and a second control parameter/ and the step (D) includes:
collecting, in the case where the article conveyance apparatus operates in the production mode, as the learning data, the first control parameter and the information regarding the amount of charge when using the first control parameter; and
collecting, in the case where the article conveyance apparatus operates in the non-production mode, as the learning data, the second control parameter and the information regarding the amount of charge when using the second control parameter.
The teachings are generally known in the art as shown in Kroyzer which defines the control of an industrial system that detects anomalies ([0002]) based on a learning procedure ([0091]-[0094]) that is equivalent to the one defined in the present application; training data is collected over different operational states (implying “non-production mode” and ”production mode”, see [0105].  Kroyzer is cited to establish the fact that this type of control was known in the prior art.  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Kroyzer with the disclosure of Shibasaki to control the system to obtain a desired outcome/output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651